—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered March 24, 1997, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
Defendant, having waived his right to a jury trial, was found guilty of the crime of criminal sale of a controlled substance in the third degree based upon a stipulated set of facts. Defen*782dant was thereafter sentenced as a second felony offender to an agreed-upon prison term of 4V2 to 9 years. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that no nonfrivolous appealable issues exist. Based upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Grafifeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.